IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


FRANCES KEENE                  : No. 478 MAL 2014
                               :
                               : Petition for Allowance of Appeal from the
          v.                   : Order of the Commonwealth Court
                               :
                               :
WORKERS' COMPENSATION APPEAL :
BOARD (OGDEN CORPORATION)      :
                               :
                               :
PETITION OF: OGDEN CORPORATION :


                                     ORDER


PER CURIAM

      AND NOW, this 26th day of November, 2014, the Petition for Allowance of

Appeal is DENIED. The Petition for Supersedeas is also DENIED.